Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities: On the first line the Claim reads: “A method, comprising”. The Claims does not indicate what is the method for. The Examiner considers it should read something like “A method of packaging” or “A method of packaging a loose product”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 to 16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12:
The Claim on lines 12 and 13 reads “the face (of the plenum) being directly adjacent to the first conveyor at a location that is proximal to the at least one plunger”. This is unclear because seems to contradict Figure 2 and paragraph 45 of the specification, that place the plenum 200 with a face directly adjacent to 

Regarding Claims 13 to 16:
Claim 13 reads “further comprising: first providing the at least one first chute, the first providing including”. The Claim is confusing, the expression “first providing” at the beginning seem to imply that first the at least first chute will be provided; then “the first providing” seems to imply a step. In the rest of the claims the “first providing” keeps being used for what seems to be additional steps. For examination it will be considered that the limitations are in reference to the first opening of the chute being provided on claim 13.

Regarding Claim 18:
The Claim on the fourth line reads “to transfer loose pouches from the at least one first cup into the first opening of the at least one first chute, the product including the loose pouches”. The Claim is confusing because the way it is written implies that the product includes the loose pouches and something else while the specification indicates that the product is actually those loose pouches.

Regarding Claim 19:
The claim on line 2 reads “second providing the at least one first box, the second providing including”. The Claim is confusing, the “second providing” seems to be a step of providing a first box already disclosed on claim 2 but a “first providing” is not disclosed and then the “second providing” includes further steps. For examination the claim will be read as --the method of Claim 2 further comprising erecting the at least one first box from a blank, the erecting including folding a first blank portion against a second blank portion to erect sidewalls of the at least one first box, the sidewalls being erected to define 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 to 5, 9, 13, 15 to17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groom (US 4524564) in view of Boldrini (US 2010/0199601).
Regarding Claim 2:
Groom discloses a method, comprising: covering a first opening of at least one first chute using a lid; and advancing at least one first plunger through a first end of the at least one first chute to transfer a product through a second end of the at least one first chute and into a first open side of at least one first box (Figures 5 to 8 show bag transfer mechanism 24A, that would be considered the first chute, support plates 64 that would be considered the lid that opens to receive the bag into the chute and pusher plate 68 would be considered the plunger that pushes a bag of product 8 into the first open end of a box C).
Groom does not disclose delivering air from a pressurized air source into the at least one first chute;
Boldrini teaches the use of pulses of pressurized air to convey a tobacco mixture, which can be considered a “loose product”, for manufacturing pouches of tobacco (Abstract, Figure 5, source of pulsed compressed air 42).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Tisma the teachings of Boldrini and include in the chute at least one air inlet operable to deliver air from a pressurized air source each chute to help 

Regarding Claim 3:
Groom discloses applying a vacuum to a second open side of the at least one first box as the at least one first plunger is being advanced, the first open side and the second open side opposing each other on the at least one first box (Figure 5, vacuum head 70 is mounted at the filling station 18 and at the opposite side of the carton conveyor from the bag transfer mechanism 24A).

Regarding Claim 4:
Groom discloses that the covering of the first opening includes: covering an upper portion of the at least one first chute, the first opening being on the upper portion (Figures 5 to 8, the lid is in the upper portion of the chute and covers a first opening not numbered), the first end and the second end being on opposing sides of the at least one first chute (Figures 5 to 8, the first end where pusher plate 68 is located is opposite to the second end that connects to the box C).

Regarding Claim 5:
The modified invention of Groom does not specifically disclose the periods of time for the delivering of air and operation of the plunger, but being that the purpose of both is inserting the product in the box and Groom also discloses the use of a vacuum to pull the product inside the box during the whole time the box and the plunger are aligned and the time is limited to complete the operation it is obvious to assume that the operation of the vacuum, the plunger and the delivery of air would be mostly simultaneous.

Regarding Claim 9:
As discussed above for claim 2, the modified invention of Groom discloses the invention as claimed.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to the at least one first chute includes a plurality of chutes operating simultaneously, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 13:
Groom discloses first providing the at least one first chute, the first providing including, defining the first opening on an upper portion of the at least one first chute by extending at least one substantially vertical wall from the upper portion (Figures 6 to 8, vertical wall 66 defines the opening on the upper portion).

Regarding Claim 15:
Groom discloses the chute comprises a first side wall and a second side wall with a first opposing pair of walls (Figures 5 to 8, shroud 28a includes sidewalls 62); and forming a top wall and a bottom wall with a second opposing pair of walls (Shroud 28a includes a bottom wall to support the bag B and a top wall not numbered that includes plates 66 and is needed to provide support to wall 66, plates 66 and to keep the top lid of the box out of the way), the first opening traversing through the top wall (when plates 66 are 

Regarding Claim 16:
Groom discloses that the chute defines the first end and the second end of the at least one first chute with the first opposing pair of walls and the second opposing pair of walls (Figures 5 to 8, both ends are defined by the not numbered top wall, the bottom wall and the sidewalls 62).

Regarding Claim 17:
Groom discloses transferring the product into the first opening of the at least one first chute prior to covering the first opening (Figure 8, the Bag B is placed in the chute and the lid is closed while the pusher plate 68 pushes the bag inside the box B).

Regarding Claim 19:
Groom discloses erecting the at least one first box from a blank, the erecting including folding a first blank portion against a second blank portion to erect sidewalls of the at least one first box, the sidewalls being erected to define the first open side and a second open side of the at least one first box, the first open side opposing the second open side on the at least one first box (Figure 5, Carton C opened on Station 16a).

Regarding Claim 20:
Groom discloses that the advancing of the at least one first plunger further includes: aligning the at least one first plunger with the first end of the at least one first chute; reciprocating the at least one first plunger into and out of the first end of the at least one first chute; and moving the at least one first plunger in same direction of travel as the at least one first chute during at least part of the aligning, the reciprocating, .

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groom (US 4524564) in view of Boldrini (US 2010/0199601) as applied to claim 2 above, and further in view of Tisma (US 5185984). 
Regarding Claim 11:
As discussed above for claim 2, the modified invention of Groom discloses the invention as claimed.
The modified invention of Groom does not disclose conveying the at least one first chute in a first direction, second conveying the at least one first box in a second direction, the chute of Groom is stationary.
Tisma teaches a similar automatic packaging equipment with chutes and pushers inserting products in boxes (Figure 1, mandrels 14 are considered the chutes that have already received the product, pushers 20 and boxes 18) that has multiple chutes being conveyed on a first direction and multiple boxes being conveyed on a second direction with a plurality of pushers on a loading station inserting the products in the chutes simultaneously so the machine can operate at higher speeds and having an increased packaging capacity while the first and second direction are parallel to each other.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Groom the teachings of Tisma and use multiple chutes and multiple boxes being conveyed on parallel directions with a plurality of pushers on a loading station inserting the products in the chutes simultaneously so the machine can operate at higher speeds and having an increased packaging capacity.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groom (US 4524564) in view of Boldrini (US 2010/0199601) as applied to claim 17 above, and further in view of Tisma (US 4982556 that will be called Tisma2).
Regarding Claim 18:
As discussed above for claim 17, the modified invention of Groom discloses the invention as claimed.
The modified invention of Groom does not disclose the product being loose pouches.
Boldrini teaches packaging snus in small loose pouches (Figure 1, pouches 2).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Groom the teachings of Boldrini and use the method of the modified invention of Groom to package the loose pouches of Boldrini as product

The modified invention of Groom does not disclose transferring the product into the opening of the chute by tilting a cup. 
Tisma2 teaches using a cup (Figure 9, mandrel 120) to pick up a product in one point and dump it by tilting at a given location, the products being loose items such as packaged small items like food products, candy, golf balls or others.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Groom the teachings of Tisma2 and use the tilting cups of Tisma2 to provide the product to the chutes by conveying at least one first cup above the at least one first chute; superposing the at least first cup over the at least one first chute; and tilting the at least one first cup to transfer loose pouches from the at least one first cup into the first opening of the at least one first chute since the product packaged is not going to be a single bag but a plurality of loose pieces.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groom (US 4524564) in view of Boldrini (US 2010/0199601) as applied to claim 2 above, and further in view of Hayes (US 4815257). 
Regarding Claim 14:
As discussed above for claim 13, the modified invention of Groom discloses the invention as claimed.
The modified invention of Groom does not disclose extending inclined end walls.
Hayes teaches a similar chute also including a openable lid including extending inclined end walls (Figures 8 and 13, legs 21 and 22) the at least one pair of inclined end walls being inclined away from 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Groom the teachings of Hayes and include one pair of inclined end walls being inclined away from each other as described by Hayes to increase a size of the first opening on the upper portion of the at least one first chute to create a funneling effect facilitating the placement of the product into the chute.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groom (US 4524564) in view of Boldrini (US 2010/0199601) as applied to claim 2 above, and further in view of Tisma (US 5185984) and Vogt (US 3468095). 
Regarding Claim 12: (See rejection 112).
As discussed above for claim 3, the modified invention of Groom discloses the invention as claimed, in particular 
wherein the applying of the vacuum includes: connecting a plenum to a vacuum source, the plenum including a face, the face being directly adjacent to the second conveyor at a location that is proximal to the at least one first plunger, the face existing in a plane that is about parallel to the first direction; and continuously applying the vacuum to the second opening of the at least one first box as the at least one first box approaches and passes by the at least one first plunger (Figure 5, vacuum head 70 connected to vacuum source 74 will be considered the plenum and it is adjacent to the second conveyor moving the boxes on a plane parallel to the direction of the conveyor).

The modified invention of Groom does not disclose the face including a screen.
Vogt teaches using a screen on the suction of a vacuum (Figure 1, filter sheet 20) to prevent particles to enter the vacuum system and cause damage. 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Groom the teachings of Vogt and place a screen 

The modified invention of Groom does not disclose conveying the at least one first chute in a first direction, second conveying the at least one first box in a second direction, the chute of Groom is stationary.
Tisma teaches a similar automatic packaging equipment with chutes and pushers inserting products in boxes (Figure 1, mandrels 14 are considered the chutes that have already received the product, pushers 20 and boxes 18) that has multiple chutes being conveyed on a first direction and multiple boxes being conveyed on a second direction with a plurality of pushers on a loading station inserting the products in the chutes simultaneously so the machine can operate at higher speeds and having an increased packaging capacity while the first and second direction are parallel to each other.
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Groom the teachings of Tisma and use multiple chutes and multiple boxes being conveyed on parallel directions with a plurality of pushers on a loading station inserting the products in the chutes simultaneously so the machine can operate at higher speeds and having an increased packaging capacity.

Allowable Subject Matter
Claims 6 to 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for indication of Allowable subject matter

The following is a statement of reasons for the indication of allowable subject matter: 


Regarding Claims 6 and 10:
The reference Groom modified in view of Boldrini would disclose the use of air to push loose product into the box, but none of the references on the record teach placing air delivery inlets or nozzles in the lid, actually the most similar references such as Moulsdale (US 2011/0058906) and Bartlett (US 2005/0116005), which disclose conveying bags of different sizes under air pressure teach against providing air pressure on the lid and instead provide it in the body of the chute or along the delivery channel to form an air cushion instead. Note that none of the references on the record individually disclose the use of plungers, chutes and air inlets in the same apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular Gerardi (US 2010/0018541) also discloses packaging snus as loose pouches in a box.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731